DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-7 are pending.
	In view of the amendment, filed on 10/26/2021, the following rejections are withdrawn from the previous office action, mailed on 08/26/2021.
Rejections of claims 1-7 under 35 U.S.C. 103 as being un-patentable over Hayashida et al. (US 4,931,982) in view of Urabe (US 2016/0001502)

In view of the amendment, the following new grounds of rejections are necessitated.
New Grounds of Rejections
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “control unit that performs feedback control of the lip gap (20c) based on the thickness distribution acquired from the thickness sensor, and calculates a control error from the thickness distribution” wherein specification introduces “a CPU (Central Processing Unit), a memory or another circuit as hardware or may be implemented by a program loaded to a memory or the like as software” as corresponding structure for the claimed “control unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “…appropriateness of an action selected…”. The term “appropriateness” renders the claim indefinite. The term “appropriateness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 1 recites “a state previous to the current state” in last line of the claim which renders the claim indefinite because prior to the cite limitation, 5 line above, claim 1 recites “a state represents a predetermined range of control error values…”. It is not clear if “a state” in last line of the claim refers to the earlier citation of “a state” in claim 1 or refers to a new citation. Clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2003/0050717) in view of Urabe (US 2016/0001502).
Hirata et al. (US ‘717) disclose a device for controlling sheet thickness as a part of an extrusion device comprising a die 4 has plural thickness adjusting means 10 disposed at equal intervals in the transverse direction. The thickness adjusting means 10 can be either of bolt method or heater method; according to the bolt method, bolts as thickness adjusting means are disposed to change the gap 11 of the die 4 mechanically, thermally or electrically for changing the amount of the discharged polymer, and according to the heater method, heaters as thickness adjusting means are disposed and changes the generated heat for changing the viscosity, hence flow velocity of the polymer at the portion, for changing the discharged amount. Furthermore, the sheet production equipment is provided with a thickness gauge 8 for measuring the thickness distribution of the sheet in the transverse direction and a control means 9 for controlling the thickness adjusting means 10 based on the thickness distribution. (See paragraph [0104])
[AltContent: arrow][AltContent: textbox (A control unit (9))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A thickness gauge (8))][AltContent: textbox (A cooling roll (5))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A die (4))]
    PNG
    media_image1.png
    298
    526
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A lip gap (11))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A pair of lips)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heat bolts (10))]
    PNG
    media_image2.png
    173
    300
    media_image2.png
    Greyscale

	Hirata et al. (US ‘717) further disclose the control means 9 receives the measured sheet thickness distribution values in the transverse direction measured by the thickness gauge 8, and obtains the measured sheet thickness values corresponding to the respective manipulating points of the thickness adjusting means 10 from them, and derives the manipulated variables for the respective manipulating points by computing the control actions based on the measured sheet thickness values corresponding to the respective manipulating points as described later by using a manipulated variable computing means 21, and delivers the manipulated variables to the respective manipulating points at predetermined intervals by using a manipulated variable delivering means 22. (See paragraph [0106])
	Moreover, Hirata et al. (US ‘717) teach the manipulated variables for the respective manipulating points are applied to the thickness adjusting means 10 through a power unit not illustrated. In the case of the heat bolt method for 
Furthermore, Hirata et al. (US ‘717) disclose the production equipment comprises a die (4) having (38) heat bolts used as the thickness adjusting means 10 was used to produce a plastic film. Moreover, Hirata et al. (US ‘717) teach a manipulated variable in this example refers to the rate of the time during which a heat quantity was applied to a heat bolt, per predetermined period of time. (See paragraphs [0308]-[0309])
	Therefore, as to claim 1, Hirata et al. (US ‘717) disclose a resin film manufacturing device comprising: a die (4) including a plurality of pairs of heat bolts (10) arranged along a long side of a pair of lips and heaters for heating the heat bolts, and capable of adjusting a lip gap (11) for each of the heat bolts (10); a cooling roll (5) that cools a molten resin extruded from a gap (11) between the pair of lips and discharges a resin film, the resin film being a solidified form of the molten resin; a thickness gauge (8) that measures a thickness distribution along a width of the resin film discharged from the cooling roll (5).
	Further, Hirata et al. (US ‘717) disclose the sheet thickness values y.sub.M(t-1), . . . y.sub.M(t-p) and manipulated variables u (t-1), . . . (t-p) are known at time point t, and g and h can be obtained from the coefficients a and b of the transfer function shown in formula 1 and are known beforehand from the above process model. So, it can be said that the future sheet thickness values y.sub.M(t+j) can be calculated if the manipulated variable time series u (t), . . . , u(t+j-1) delivered after the time point t are known. (See paragraph [0124])

    PNG
    media_image3.png
    617
    521
    media_image3.png
    Greyscale

Moreover, Hirata et al. (US ‘717) teach the above sheet thickness values are obtained from a process model. However, the process model does not perfectly agree with the actual process, and the actual sheet thickness values become different because of various disturbances, etc. Therefore, even if the sheet thickness values in the far future are obtained to derive the evaluation function for optical control, the manipulated variables are decided using uncertain information with large errors after all un-preferably. (See paragraph [0125])
Furthermore, Hirata et al. (US ‘717) disclose the calculated correction rates were added to the manipulated variables and the sums were delivered to the thickness adjusting means. (See paragraph [0304])


    PNG
    media_image4.png
    728
    498
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    755
    481
    media_image5.png
    Greyscale


	Therefore, as to claim 1, Hirata et al. (US ‘717) further disclose a control unit (9) that performs feedback control of the lip gap (11) based on the thickness distribution acquired from the thickness gauge (8), and calculates a control error from the thickness distribution, wherein for each of the heat bolts (23), the control unit (70): determines a current state and a reward based on the control error calculated from the thickness distribution, updates control conditions based on the determined reward and selects an action corresponding to the current state from the updated control conditions, the control conditions being a combination of states and actions, and controls the heater based on the selected action, wherein a state represents a predetermined range of control error values, and the current state is the state that represents the range that include the calculated control error, and the reward indicates appropriateness of an action selected in the state previous to the current state.
however, fail to disclose employing a plurality of thickness sensors instead of gauge (1).
	In the analogous art, Urabe (US ‘502) disclose a production apparatus (30) for producing a laminate comprising a first rubber extruder (32), a second rubber extruder (34), a first pair of rollers 36 and 36, a second pair of rollers 38 and 38, a third pair of rollers 40 and 40, positioning structure 42, cutting structure 44, transport structure, first to third thickness detecting sensors (46, 48, and 50), a belt core body position detecting sensor (52), an ear rubber position detecting sensor (54), and control device (56). (See paragraph [0038])
[AltContent: arrow][AltContent: textbox (A cooling roll (36))][AltContent: textbox (Thickness sensors (46, 48, and 50))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    311
    610
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    224
    359
    media_image7.png
    Greyscale


	Urabe (US ‘502) further teach the second thickness detecting sensor (48) detects the thickness d2 of the second sheet-shaped member (S2) supplied from the original material. (See paragraph [0060])
	Urabe (US ‘502) disclose the third thickness detecting sensor (50) detects the thickness d3 of the laminate fed out from the second rollers. (See paragraph [0059])
	Urabe (US ‘502) further teach by executing the control program, the control device 56 drive the roller gap adjusting actuator 58 on the basis of the detection result, detected by the first thickness detecting sensor 46, of the thickness d1 of the first sheet-shaped member S1, the detection result, detected by the second thickness detecting sensor 48, of the thickness d2 of the second sheet-shaped member S2 supplied from the original material, and the detection result, detected by the third thickness detecting sensor 50, of the thickness d3 of the laminate fed out from the second pair of rollers 38 and 38 to control the gap between the first pair of rollers 36 and 36. (See paragraph [0068])
	As to claim 1, thickness sensors (46, 48, and 50) measure a thickness distribution along a width of the resin film discharged from the cooling roll (36) and a control unit that performs feedback control of the lip gap based on the thickness distribution acquired from the thickness sensors (46, 48, and 50). 
	Urabe (US ‘502) moreover disclose as the first to third thickness detecting sensors (46, 48, and 50), various conventionally known sensors such as a contact type sensor or a non-contact type sensor can be used. (See paragraph [0062])
	Therefore, as to claim 4, Urabe (US ‘502) disclose the thickness sensors (46, 48, and 50) is a non-contact type.
5, Urabe (US ‘502) disclose the thickness sensors (46, 48, and 50) are scanned along the width of the resin film, and thereby measures the thickness distribution along the width of the resin film.
	As to claim 6, Urabe (US ‘502) teach the thickness sensors (46, 48, and 50) measure the thickness distribution along the width of the resin film conveyed horizontally.
	It would have been obvious for one of ordinary skill in the art, prior to the date of applicant’s invention, to modify the resin film manufacturing device, as taught by Hirata et al. (US ‘717), through providing thickness sensors instead of gauges (28, 29, and 30) to measure a thickness distribution along a width of the resin film discharged from the cooling roll in order to effectively reduce the variations in a thickness of the resin film and to prevent generating defects in the surface of resin film, as suggested by Urabe (US ‘502).
Hirata et al. (US ‘717) disclose heater (35) is provided around or in the adjusting bolt 32, the expansion and contraction of the bolt in the direction Y--Y is controlled by the control of temperature due to the heater, and the gap of the slit 33 is adjusted by the controller CPU 31. (See column 12, lines 12-17) according to the output due to this calculation, the on-off control ratio of the heater (35) on each of the adjusting bolts 32 is controlled. (See column 13, lines 19-21)
	Further, Hirata et al. (US ‘717) teach the adjusting means expands and contracts and wherein the expansion and contraction is controlled by a heater. (See column 17, lines 24-26)
	As to claim 2, Hirata et al. (US ‘717) disclose the action is a change of output of the heater.
	As to claim 3, Hirata et al. (US ‘717) teach the action is a change of a parameter of a PID controller that controls output of the heater.
	As to claim 7, Hirata et al. (US ‘717) disclose only one lip (34) of the pair of lips is attached to the heat bolts (32).
Response to Arguments
arguments, filed on 10/26/2021, with respect to claim(s) 1-7 have been considered but are moot in view of the above new grounds of rejections. The arguments are mainly directed to the previously applied primary reference of Hayashida et al. (US ‘982). However, in the above new grounds of rejections, the primary reference of Hayashida et al. (US ‘982) is withdrawn and a new primary reference of Hirata et al. (US ‘717) is introduced. Therefore, the arguments are moot in view of the above new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Anthony, Jr. et al. (US 4,804,557 and 4,765,941) disclose a thickness control system for controlling the thickness of an extrudate includes a host computer for controlling the temperature of a heat responsive element based upon a predetermined temperature set point. A back-up duty cycle controller is provided for control in the event of host failure.
	Iguchi et al. (US 4,514,348) disclose an apparatus for adjusting die clearance for an extruder producing a sheet in a die having an adjusting device 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                              	02/06/2022